Citation Nr: 0943959	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to specially 
adapted housing.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1941 to June 
1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a special 
home adaptation grant and specially adapted housing.  The 
Veteran filed a timely appeal of these determinations to the 
Board.

In August 2009, the Veteran and his daughter testified at a 
hearing held before the undersigned Acting Veterans Law 
Judge.  A transcript of these proceedings has been associated 
with the Veteran's claims file. 


FINDINGS OF FACT

1.  In a July 1, 2003 decision, the RO denied the Veteran's 
claims of entitlement to specially adapted housing and a 
special home adaptation grant; the same month the Veteran was 
notified of this decision and apprised of his appellate 
rights; the Veteran did not appeal this decision and it 
became final.  

2.  The evidence added to the record since the July 2003 RO 
decision is not cumulative or redundant, and when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claims. 

3. Service connection is presently in effect for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling effective November 13, 2001; the Veteran has also 
been awarded individual unemployability, effective November 
13, 2001.

4. The competent medical evidence indicates that the 
Veteran's left above-the-knee amputation was due to a 
nonservice-connected disability and he does not have a 
permanent and total service-connected disability that 
produces loss of use of any other extremity, blindness in 
both eyes (having only light perception), or residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

5. The Veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  Subsequent to the final July 2003 RO decision, new and 
material evidence has been received to reopen the claims of 
entitlement to specially adapted housing and a special home 
adaptation grant.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

2. The criteria for specially adapted housing assistance have 
not been met. 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.159, 3.809 (2009).

3. The criteria for special home adaptation grant have not 
been met. 38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.159, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In this regard, the Board first notes that the Veteran has 
presented evidence sufficient to reopen his claims.  
Therefore, while the Board has considered this legislation, 
because of the favorable action in reopening the claims, 
further discussion of VCAA is not required with respect to 
this aspect of the case.

With respect to the substance of the claims, the Board notes 
that the Veteran, in a letter dated in May 2008, was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all to 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies in this case.
 
Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical treatment records, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.302; 20.1100; see also Hayslip v. 
Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after July 2003 consists 
of private and VA medical treatment records and reports, and 
statements submitted by the Veteran in support of the claims.  
Of particular significance are records indicating that the 
Veteran has had his left leg amputated above the knee in 2005 
and that, since that time, has been confined to a wheelchair.  
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the February 1997 RO decision and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claims and 
raises a reasonable possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the claims of entitlement to specially 
adapted housing or a special home adaptation grant are 
reopened.  

III.  Specially Adapted Housing or a Special Home Adaptation 
Grant.

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a Veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 C.F.R. § 3.809.

In considering whether the Veteran is entitled to assistance 
in acquiring specially adapted housing, it should be noted 
that only the disabilities for which service connection is 
currently in effect may be taken into consideration in 
reaching a decision on the Veteran's claim. See Kilpatrick v. 
Principi, 16 Vet. App. 1, 6 (2002); Kilpatrick v. Principi, 
327 F.3d 1375, 1381-82 (Fed. Cir. 2003) (holding that, 
despite the language of section 1151 that appeared to limit 
its scope to compensation under chapters 11 and 13 of title 
38, certain housing benefits under 38 U.S.C.A. § 2101 were 
available to a Veteran injured in a VA hospital).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant. In order to be entitled to 
special home adaptation, the Veteran must not be entitled to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor have 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a). A Veteran may be 
entitled to special home adaptation if the evidence shows 
service-connected vision of 5/200 or less in both eyes; or 
the loss, or permanent loss of use of both hands. 38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a. The assistance referred to in 
this section will not be available to any Veteran more than 
once. 38 U.S.C.A. § 2102.

The term loss of use of a hand or foot is defined as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance. The determination will be made 
on the basis of the actual remaining function, whether the 
acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis. 38 C.F.R. § 3.350(a)(2).

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what 
constitutes loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more. Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521, complete paralysis also encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Finally, 38 C.F.R. § 3.383 provides for compensation for the 
combination of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct. 38 C.F.R. § 
3.383 specifically provides for compensation where there is 
loss or loss of use of one hand or foot as a result of a 
service-connected disability and loss of or loss of use of 
the other hand as a result of a nonservice-connected 
disability, and for deafness in one service-connected ear and 
deafness in the other ear as a result of nonservice-connected 
disability. 38 U.S.C.A. § 1160(a)(3); (4); 38 C.F.R. § 
3.383(a)(3); (4).

In this case, service connection is currently in effect for 
PTSD, rated as 70 percent disabling.  The Veteran has also 
been awarded individual unemployability, effective November 
13, 2001.

The medical evidence in this case indicates that the 
Veteran's left leg is amputated above the knee and that he 
ambulates exclusively by use of a wheelchair.  The Veteran 
also has a rather long list of other medical conditions, 
including diastolic and congestive heart failure, coronary 
artery disease, hypertension, sleep apnea, acute renal 
failure, dementia/sundowner's, and ulcer, among other 
disabilities.  The Veteran and his daughter testified that 
because of his disabilities, he cannot get around the house 
and cannot get into the bathroom.  The Veteran daughter 
testified that the house and the doors are too small to 
accommodate the veteran's wheelchair. 

Given the Veteran's particular service-connected 
disabilities, he is not entitled to specially adapted housing 
assistance or a special home adaptation grant on the basis of 
visual or upper extremity disabilities.  The question before 
the Board is thus whether the Veteran has the loss, or loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

Upon review of the clinical records, the Board finds that, 
while the Veteran ambulates exclusively by use of a 
wheelchair and that his left leg has been amputated above the 
knee, the Veteran's lower extremity disability is not the 
result of a service-connected condition.  And without a 
service-connected disability or  disabilities meeting the 
criteria outlined above, the benefits sought in this case are 
not available.
 
The Board concludes that the criteria for entitlement to 
specially adapted housing assistance, and the criteria for a 
special home adaptation grant under 38 C.F.R. § 3.809a have 
not been met. The preponderance of the evidence is against 
the claims and therefore the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


